





    
Exhibit 10.2
CNO FINANCIAL GROUP, INC.


Re:     Grant of Restricted Stock Unit Award
CNO Financial Group, Inc., a Delaware corporation (the "Company"), is pleased to
advise you that pursuant to the Company's Amended and Restated Long-Term
Incentive Plan (the "Plan"), the Company has granted you an award of the number
of restricted share units (the “Restricted Shares”) set forth on the Company’s
stock plan administration vendor website (the "Award Summary"), effective as of
the date set forth on the Award Summary (the "Date of Grant"), subject to the
terms and conditions of the Plan and the terms and conditions set forth herein.
Any capitalized terms used herein and not defined herein have the meaning set
forth in the Plan.
1.Restricted Shares. Each Restricted Share represents the right to receive one
share of the Company’s Common Stock, par value $.01 per share (“Common Stock”),
plus Dividend Equivalents thereon (as described in Section 5(b) below) subject
to satisfaction of the service vesting criteria set forth on the Award Summary.
Upon satisfaction of such vesting criteria, the shares of Common Stock that have
vested will be issued to you. When issued, the shares of Common Stock shall be
fully paid and nonassessable.


2.Restrictions on Transfer. You may not sell, assign, transfer, convey, pledge,
exchange or otherwise encumber or dispose the Restricted Shares, except to the
Company, until they have become nonforfeitable as provided in paragraph 3 hereof
and in accordance with Section 6 of the Plan. Any purported encumbrance or
disposition in violation of the provisions of this paragraph 2 shall be void ab
initio, and the other party to any such purported transaction shall not obtain
any rights to or interest in the Restricted Shares.
  
3.Vesting of Restricted Shares.
 
(a)Except as provided in paragraphs 3(b) - (e) and 4(b) below, the Restricted
Shares shall vest and shares of Common Stock shall be issued to you only if you
remain a director, officer or employee (or an approved service provider) of the
Company or a Subsidiary through the vesting dates set forth on the Award
Summary.


(b)In the event your employment is terminated by the Company or a Subsidiary
without Cause or by you for Good Reason within six months prior to and in
anticipation of or within 24 months after a Change in Control has occurred, any
unvested Restricted Shares shall vest in full as of such date of termination.


(c)If your employment is terminated by the Company or a Subsidiary due to your
death, any unvested Restricted Shares shall vest in full as of such date.


(d)If your employment is terminated by the Company or a Subsidiary due to your
Disability, any unvested Restricted Shares shall continue to vest thereafter on
the same vesting schedule as if you had remained an employee.




--------------------------------------------------------------------------------







(e)If your employment is terminated by the Company or a Subsidiary for any
reason other than Cause, death or Disability (or in connection with a Change in
Control), then a pro rata portion of the next installment of the Restricted
Shares shall vest and you shall be entitled to receive Common Stock for the pro
rata portion as of the date of the next such installment. For purposes of the
foregoing, the pro rata portion shall be calculated based on the number of days
from the date on which the most recent installment of the Restricted Shares
vested (or if no installments have vested, from the date of grant) to the date
of termination divided by the number of days between the date on which the most
recent installment of the Restricted Shares vested (or if no installments have
vested, from the date of grant) to the date on which the next installment of the
Restricted Shares is scheduled to vest.


4.Forfeiture of Restricted Shares.


(a) Except as expressly set forth in paragraph 4(b) below or in any written
employment agreement between you and the Company or a Subsidiary (whether
entered into prior to or after the date of this agreement), if you cease to be
(or do not become) a director, officer or employee of the Company or a
Subsidiary (or cease (or do not begin) to otherwise perform services for the
Company or a Subsidiary) for any reason, except as and to the extent the
Restricted Shares have vested pursuant to paragraph 3 hereof, you shall forfeit
the portion of the Restricted Shares which has not vested and the Restricted
Shares so forfeited shall be cancelled.
(b) If you elect to terminate your employment with the Company or a Subsidiary
and you satisfy the definition of Retirement set forth in the Plan, then any
unvested Restricted Shares shall continue to vest after your retirement on the
same vesting schedules as if you had remained an employee.
5.Dividend, Voting and Other Rights.
  
(a) Until issuance of shares of Common Stock pursuant to Section 1 hereof, you
shall have no voting or other rights of a stockholder with respect to the
Restricted Shares.


(b)Dividend Equivalents. You shall have the right to receive Dividend
Equivalents on Restricted Shares that become vested hereunder, payable in cash
without interest, to the extent that (i) cash dividends are paid or payable on
the Common Stock underlying the Restricted Shares after the date of this
agreement and prior to the issuance of shares of Common Stock underlying the
Restricted Shares and (ii) the record date for such payment of cash dividends
was on or after the date of this agreement. Such Dividend Equivalents shall be
subject to any required tax withholding, and shall be payable on or about such
date or dates as the cash dividends are paid on the underlying Common Stock.


6.Certain Definitions. For the purposes of this agreement, the following terms
have the meanings set forth below:
"Board" means the Board of Directors of the Company.
“Cause” means the occurrence of one or more of the following events, as
determined by the Committee:


2

--------------------------------------------------------------------------------







(i)commission of (x) a felony or (y) any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or


(ii)conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or


(iii)willful refusal to perform or substantial disregard of duties properly
assigned; or


(iv)breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


"Change in Control" means the occurrence of any of the following events:
(i)    the acquisition (other than an acquisition in connection with a
"Non-Control Transaction" (as defined below)) by any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) of "beneficial ownership"
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company or its Ultimate Parent
representing 51% or more of the combined voting power of the then outstanding
securities of the Company or its Ultimate Parent entitled to vote generally with
respect to the election of the board of directors of the Company or its Ultimate
Parent; or
(ii)    as a result of or in connection with a tender or exchange offer or
contest for election of directors, individual board members of the Company
(identified as of the date of commencement of such tender or exchange offer, or
the commencement of such election contest, as the case may be) cease to
constitute at least a majority of the board of directors of the Company; or
(iii)    the consummation of a merger, consolidation or reorganization with or
into the Company unless (x) the stockholders of the Company immediately before
such transaction beneficially own, directly or indirectly, immediately following
such transaction securities representing 51% or more of the combined voting
power of the then outstanding securities entitled to vote generally with respect
to the election of the board of directors of the Company (or its successor) or,
if applicable, the Ultimate Parent and (y) individual board members of the
Company (identified as of the date that a binding agreement providing for such
transaction is signed) constitute at least a majority of the board of directors
of the Company (or its successor) or, if applicable, the Ultimate Parent (a
transaction to which clauses (x) and (y) apply, a "Non-Control Transaction").
“Disability” means that, solely because of injury or sickness, you are either:
(i) unable to perform all the material duties of the occupation that you
routinely performed just prior to the date the Disability begins; or (ii) unable
to earn 80% or more of your annual salary in effect just prior to the date the
Disability begins.
"Fair Market Value" of a share of Common Stock of the Company means, as of the
date in question, the officially-quoted closing selling price of the stock (or
if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq National Market) (the "Market") for the


3

--------------------------------------------------------------------------------





applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board.
“Good Reason” means (i) any material diminution in the nature or scope of your
authority, duties or responsibilities from those you had as of the date
immediately preceding the Change in Control, (ii) requiring your relocation to a
location more than 50 miles from your primary location of employment immediately
preceding the Change in Control without your consent or (iii) any reduction in
your base salary or target bonus opportunity without your consent.
“Subsidiary” means a corporation or other entity of which outstanding shares or
ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
"Ultimate Parent" means the parent corporation (or if there is more than one
parent corporation, the ultimate parent corporation) that, following a
transaction, directly or indirectly beneficially owns a majority of the voting
power of the outstanding securities entitled to vote with respect to the
election of the board of directors of the Company (or its successor).
7.Withholding Taxes. If the Company or any Subsidiary shall be required to
withhold any federal, state, local or foreign tax in connection with any
issuance or vesting of Restricted Shares or other securities pursuant to this
agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, you shall pay the tax or make provisions that are
satisfactory to the Company or such Subsidiary for the payment thereof. If
permitted at such time by the Company, you may elect to satisfy all or any part
of any such withholding obligation by surrendering to the Company or such
Subsidiary a portion of the Restricted Shares that become nonforfeitable
hereunder, and the Restricted Shares so surrendered by you shall be credited
against any such withholding obligation at the Fair Market Value of such
Restricted Shares on the date of such surrender.


8.No Special Right to Employment. Nothing in this agreement shall interfere with
or limit in any way the right of the Company to terminate your employment or
other performance of services at any time, nor confer upon you any right to
continue in the employ or as a director or officer of, or in the performance of
other services for, the Company or a Subsidiary for any period of time, or to
continue your present (or any other) rate of compensation or level of
responsibility. Nothing in this agreement shall confer upon you any right to be
selected again as a Plan participant, and nothing in the Plan or this agreement
shall provide for any adjustment to the number of Restricted Shares upon the
occurrence of subsequent events except as provided in the Plan.


9.Relation to Other Benefits. Any economic or other benefit to you under this
agreement or the Plan shall not be taken into account in determining any
benefits to which you may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.


4

--------------------------------------------------------------------------------







10.Amendments to Plan. Any amendment to the Plan shall be deemed to be an
amendment to this agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect your rights
under this agreement without your consent.


11.Severability. Whenever possible, each provision of this agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
agreement.
 
12.Conformity with Plan. This agreement and the Restricted Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By accepting the award you
acknowledge your receipt of this agreement and the Plan and agree to be bound by
all of the terms of this agreement and the Plan.


13.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
 
14.Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid or (iii) sent by reputable overnight courier, to the recipient.
Such notices, demands and other communications shall be sent to you at the
address on file with the Company and to the Company at 11825 N. Pennsylvania
Street, Carmel, Indiana 46032, Attn: General Counsel, or to such other address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.


15.Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND
EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO THE
PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT NOT
THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.
  
16.Descriptive Headings. The descriptive headings of this agreement are inserted
for convenience only and do not constitute a part of this agreement.
 
17.Entire Agreement. This agreement, any written employment agreement between
you and the Company or a Subsidiary to the extent contemplated by paragraph 4(a)
hereof, and the terms of the Plan constitute the entire understanding between
you and the Company, and supersede all other agreements, whether written or
oral, with respect to your acquisition of the Restricted Shares.
 
18.Section 409A. The Restricted Shares awarded hereunder are intended to be
Non-409A Awards (as defined in the Plan) and are at all times intended to comply
with Section 409A of the


5

--------------------------------------------------------------------------------





Code, as provided under the Plan. To the extent that Section 409A(a)(2)(B)(i)
(regarding certain payments to “key employees” in connection with a separation
from service) requires the Company to delay payment and/or other delivery beyond
the date(s) otherwise specified in this agreement, the Company shall pay such
amounts to you upon the earliest date permitted under Section 409A(a)(2)(B)(i)
of the Code without incurring excise tax.
Details of the Award of Restricted Shares are displayed on the Company’s equity
administration website in the Award Summary.
To execute this agreement and confirm your understanding and acceptance of the
agreements contained you must click the Accept button.
                                                             
Very truly yours,
 
CNO FINANCIAL GROUP, INC.
 
By: Yvonne K. Franzese, Chief Human Resources Officer









                                                             
                                                             
                            
                        




6